Citation Nr: 1424786	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the claim for service connection for hypertension.  Service connection for left knee strain with internal derangement was granted and a 10 percent rating was assigned form October 1, 2007.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issue of entitlement to an initial rating in excess of 10 percent for the service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Elevated blood pressure readings were detected in active service and the current hypertension is related to active service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the Board is granting the claim for service connection for hypertension, further discussion of VA's duties to notify and assist is not required at this time.

Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic diseases such as arthritis if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

After a review of all the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's current diagnosis of hypertension is related to active service and the service connection for hypertension is warranted.  

Service treatment records document elevated blood pressure readings.  The following blood pressure readings were taken during the Veteran's period of active service: October 1998: 144/68; December 2002: 151/83; May 2003: 136/80; July 2005: 162/93; and April 2007: 133/91, 139/91, and 140/92.  The blood pressure reading of 140/92 was taken upon separation examination.  The Veteran separated from active service on September 30, 2007.  

Diagnostic Code 7101 defines hypertension in Note 1.  "Hypertension" is defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  The service treatment records and private records show that the Veteran's blood pressure was elevated on more than one occasion in service.  However, a diagnosis of hypertension was not made in active service.  

The Veteran was afforded a VA examination in November 2008.  The examiner noted that a March 2006 record from the U.M. healthcare system indicates that the Veteran's blood pressure reading was 158/84.  Upon examination, the blood pressure readings were168/97, 174/98, and 171/94.  Hypertension was diagnosed.  The examiner opined that the hypertension likely occurred in military service. 

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current hypertension is medically related to active service.  There is competent and probative medical evidence which relates the current diagnosis of hypertension to active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current hypertension is as likely as not related to active service and service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted. 


ORDER

Service connection for hypertension is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected left knee disability is needed in this case.  Review of the record shows that the left knee disability was last examined in November 2008.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the current severity of the service-connected left knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected left knee disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected left knee disability. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

The letter should notify the Veteran that he may submit medical evidence or treatment records to support his various claims.

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected left knee disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should report the range of motion in the left knee in degrees.  The examiner should determine whether the left knee is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  The examiner should report whether there is ankylosis of the left knee.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should report whether there is lateral subluxation or lateral instability of the left knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe). An X-ray examination of the left knee should be performed. 

The examiner should report whether any functional impairment due to the left knee is severe, moderate or slight. 

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

3.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


